Jenkins, P. J.
This case was tried under the following agreed statement of facts, as shown by the bill of exceptions:
“(a) J. M. Brooks conveyed the land on which the cotton levied on was grown to G. S. Algood by warranty deed, consenting that Algood might convey the property to the Federal Land Bank of Columbia, S. C., to secure a loan of $2,000 on July 29, 1922, with the further agreement that, for the balance of the purchase-money. due Brooks for the land from Algood, . •. Algood would *235execute to Brooks a deed to said land, subject to the rights of said Federal Land Bank of Columbia. (6) Brooks' executed a deed to Algood. (c) Algood executed his loan deed to the Federal Land Bank of Columbia. (J) Algood then executed to Brooks a deed to secure the remainder of the purchase-money, subject to the rights of said bank, dated the 29th of July, 1922, and recorded August 14th, 1922, in Deed Book 23, page 8, in the office of the clerk of Carroll superior court, which said security deed gave Brooks the right, upon default in the payment of the purchase-money, to sell the equity of said Algood in said land and at said sale to become the purchaser himself, (e) In July, 1925, Algood having defaulted in the payment to Brooks, Brooks declared the debt due, advertised the land for sale, and on the 4th day of August, 1925, before maturity of growing crops thereon, sold said land and became the purchaser thereof at and for the sum of $2,250, executing to himself a deed, which said deed was recorded on the 4th of August, 1925, in Deed Book 28, page 365. (/) In the meantime and prior to the advertisement of sale of said property Algood had rented- said land to Sim Causey for the year 1925 for $300, to be paid in the fall of 1925, and Causey had executed to Algood his negotiable promissory note for said rent. (g) Before the maturity of said note Algood transferred the same for value to W. L. Stedham. (h) Causey paid Stedham, and paid him before the distress warrant in the instant case was sued out and before Brooks had made demand on him for rent, (i) Brooks thereafter, as will be shown by the distress warrant, sued out a distress warrant .against Sim Causey and caused the same to be levied on the crops grown by Sim Causey on 'the premises bought in by him on the 4th of August, 1925, and described in said loan deed. (/) Algood had consent possession' of said property through himself or tenants until the date of the sale in 1925. The facts are that before Brooks made Algood the deed above referred to, Algood held the property under a bond for title, and possession thereof under said bond, and the deed was made merely to enable Algood to borrow money, from the loan company, (ft) Algood traded the Causey note to Stedham in the spring of 1925 before the sale of the property. The distress warrant was in the usual form, and [was] sued on on September 16, 1925, for the sum of $300, and was levied on the same date *236on thirty acres of cotton in the field and thirty acres of corn in the field, and notice given Sim Causey, tenant in possession.”
The court sustained the defendant’s counter-affidavit, and dismissed the levy of the distress warrant, and to that ruling exception was taken.

Judgment reversed.


Stephens and Bell, JJ., concur.